

115 HR 1597 IH: The Commercial Market Representatives Clarification Act
U.S. House of Representatives
2017-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1597IN THE HOUSE OF REPRESENTATIVESMarch 17, 2017Mr. Brat (for himself, Mrs. Murphy of Florida, and Mr. Knight) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to clarify the responsibilities of commercial market
			 representatives, and for other purposes.
	
 1.Short titleThis Act may be cited as the The Commercial Market Representatives Clarification Act. 2.Responsibilities of commercial market representativesSection 4(h) of the Small Business Act (15 U.S.C. 633(h)) is amended—
 (1)in the subsection heading, by striking Certification requirements for; (2)in paragraph (2)—
 (A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively (and conforming the margins accordingly);
 (B)by amending clause (ii) (as so redesignated) to read as follows:  (B)ApplicationThe requirements of clause (i) shall be included in any initial job posting for the position of a commercial market representative and shall apply to any person appointed as a commercial market representative after November 25, 2015.; and
 (C)in clause (i) (as so redesignated), by striking paragraph (2) and inserting subparagraph (A); (3)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively (and conforming the margins accordingly);
 (4)in subparagraph (A) (as so redesignated), by striking paragraph (2) and inserting subparagraph (B); and (5)by inserting before subparagraph (A) (as so redesignated) the following:
				
 (1)DutiesThe principal duties of a commercial market representative employed by the Administrator and reporting to the senior official appointed by the Administrator with responsibilities under sections 8, 15, 31, and 36 (or the designee of such official) shall be to advance the policies established in section 8(d)(1) relating to subcontracting. Such duties shall include—
 (A)helping prime contractors to find small business concerns that are capable of performing subcontracts;
 (B)for contractors awarded contracts containing the clause described in section 8(d)(3), providing— (i)counseling on the contractor’s responsibility to maximize subcontracting opportunities for small business concerns;
 (ii)instruction on methods and tools to identify potential subcontractors that are small business concerns; and
 (iii)assistance to increase awards to subcontractors that are small business concerns through visits, training, and reviews of past performance;
 (C)providing counseling on how a small business concern may promote its capacity to contractors awarded contracts containing the clause described in section 8(d)(3); and
 (D)conducting periodic reviews of contractors awarded contracts containing the clause described in section 8(d)(3) to assess compliance with subcontracting plans required under section 8(d)(6).
						(2)Certification requirements. 
			